  Case 19-11824        Doc 68      Filed 12/02/19 Entered 12/02/19 10:46:16            Desc Main
                                     Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION

In re:                                             )
                                                   )
NATIONAL FISH & SEAFOOD, INC.,                     )      CHAPTER 7
                                                   )      CASE NO. 19-11824-FJB
                        Debtor                     )

                CHAPTER 7 TRUSTEE’S MOTION TO APPROVE SETTLEMENT
              STIPULATION BY AND BETWEEN THE CHAPTER 7 TRUSTEE AND
                               HALLEY ELEVATOR CO.

         John O. Desmond, the Chapter 7 trustee for the bankruptcy estate (the “Trustee”) of

National Fish & Seafood, Inc. (the “Debtor”), hereby moves this Court pursuant to Fed. R. Bankr.

P. 9019 and MLBR 9019-1 for the entry of an Order approving the Stipulation (the “Stipulation”)

By and Between the Chapter 7 Trustee and Halley Elevator Co. (“Halley Elevator”), filed

contemporaneously herewith.

         In support of this Motion, the Trustee states:

         1.     On May 29, 2019, the Debtor filed a voluntary petition pursuant to Chapter 7 of the

Bankruptcy Code.

         2.     On May 30, 2019, the Trustee was appointed as the Chapter 7 Trustee of the

Debtor’s bankruptcy estate.

         3.     Within the ninety days prior to the Petition Date, the Debtor made three payments to

Halley Elevator in the total amount of $13,882.00 (the “Transfers”).

         4.     On October 14, 2019 the Trustee sent a demand letter to Halley Elevator requesting

return of the Transfers under Sections 547 and 550 of the Unites States Bankruptcy Code, or in the

alternative, to advise the Trustee of any defenses it claimed for the return of the Transfers.




10371774v1
  Case 19-11824       Doc 68      Filed 12/02/19 Entered 12/02/19 10:46:16            Desc Main
                                    Document     Page 2 of 3


        5.     In response to the Trustee’s demand, Halley Elevator provide the Trustee with

invoices showing that it had a partial new value defense to return of the Transfers of at least

$5,378.00. In light of Halley Elevator’s partial defense and the costs and expenses associated with

litigation against a small family owned business, the Trustee and Halley Elevator ultimately agreed

to settle the Trustee’s claim in accordance with the terms of the Stipulation, which provides in

relevant part, that Halley Elevator will pay the Debtor’s estate $2,500.

        6.     Settlements and compromises, under Fed. R. Bankr. P. 9019, are a normal part of the

bankruptcy process. See Protective Comm. For Independent Stockholders of TMT Trailer Ferry,

Inc. v. Anderson, 390 U.S. 414, 424 (1968); see also Hicks, Muse & Co. v. Brandt (In re Healthco

Int’l, Inc.), 136 F.3d 45, 50 n.5 (1st Cir. 1998) (“[c]ompromises are favored in bankruptcy”).

        7.     In determining whether to approve a compromise bankruptcy courts consider: (i) the

probability of success in the claim being compromised; (ii) the difficulties, if any, to be encountered

in the matter of collection; (iii) the complexity of the litigation involved, and the expense,

inconvenience and delay attending it; and (iv) the paramount interest of the creditors and a proper

deference to their reasonable views in the premise. See Jeffrey v. Desmond, 70 F.3d 183, 185 (1st

Cir. 1995).

        8.     The Trustee submits that the resolution outlined in the proposed Stipulation is both

reasonable and in the best interest of the Debtor’s estate and its creditors. Indeed, the settlement

will result in a cash payment to the estate, which in light of Halley Elevator’s partial defense and the

costs and risks associated with litigation is a reasonable result which likely exceeds any additional

net benefit the Trustee could realize through further litigation of the claim.




10371774v1
  Case 19-11824      Doc 68    Filed 12/02/19 Entered 12/02/19 10:46:16          Desc Main
                                 Document     Page 3 of 3


        WHEREFORE, John O. Desmond, the Chapter 7 trustee of the above-captioned bankruptcy

estate, respectfully requests that this Court enter an Order (i) approving the Stipulation by and

between the Chapter 7 Trustee and Halley Elevator, and (ii) granting any further relief this Court

deems just and proper.



                                                   Respectfully submitted,

                                                   JOHN O. DESMOND, CHAPTER 7
                                                   TRUSTEE OF THE ESTATE NATIONAL
                                                   FISH & SEAFOOD, INC.,

                                                   By his attorney,

                                                   /s/ Jonathan M. Horne____________
                                                   Thomas S. Vangel, Esq. BBO #552386
                                                   Jonathan M. Horne, Esq. BBO# 673098
                                                   Murtha Cullina LLP
                                                   99 High Street
                                                   Boston, MA 02110
                                                   (617) 457-4000 Telephone
                                                   (617) 482-3868 Facsimile
                                                   jhorne@murthalaw.com
Dated: December 2, 2019




10371774v1
